20-2683
DiMartile v. Cuomo

                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT
ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
4th day of February, two thousand twenty-one.

Present:
            DEBRA ANN LIVINGSTON,
                   Chief Judge,
            JOSÉ A. CABRANES,
            GERARD E. LYNCH,
                   Circuit Judges.
_____________________________________

JENNA M. DIMARTILE, JUSTIN G. CRAWFORD, PAMELA GIGLIA,
JOE DUROLEK, DAVID SHAMENDA,

                              Plaintiffs-Appellees,

                v.                                                         20-2683

ANDREW M. CUOMO, LETITIA JAMES, EMPIRE STATE DEVELOPMENT
CORPORATION,
                         Defendants-Appellants,

ERIE COUNTY DEPARTMENT OF HEALTH, MARK C. POLONCARZ,

                        Defendants.
_____________________________________


For Plaintiffs-Appellees:                 R. ANTHONY RUPP III (Phillip A. Oswald, on the brief),
                                          Rupp Baase Pfalzgraf Cunningham LLC, Buffalo, N.Y.



                                                1
For Defendants-Appellants:                     FREDERICK A BRODIE, Assistant Solicitor General
                                               (Andrea Oser, Deputy Solicitor General, and Barbara D.
                                               Underwood, Solicitor General, on the brief), for Letitia
                                               James, Attorney General, New York State Office of the
                                               Attorney General, Albany, N.Y.

        Appeal from a judgment of the United States District Court for the Northern District of

New York (Suddaby, C.J.).

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the appeal is DISMISSED as moot, the preliminary injunction is VACATED,

and the case is REMANDED to the district court with instructions to dismiss the claims of

Plaintiffs-Appellees DiMartile, Crawford, Giglia and Durolek as moot.

        Joe Durolek and Pamela Giglia, an engaged couple, Jenna DiMartile and Justin Crawford,

a now-married couple, and David Shamenda, a minister, brought a constitutional challenge against

New York regulations, issued in response to the COVID-19 outbreak in the state, that limited the

number of attendees permitted at so-called “non-essential gatherings” — including weddings —

to fifty.   The district court granted Plaintiffs’ motion for a preliminary injunction against the

gathering restriction.     New York appealed.            We assume the parties’ familiarity with the

underlying facts, the procedural history of the case, and the issues on appeal.

        On appeal, Durolek and Giglia state that they no longer intend to hold a wedding while

New York’s COVID-19 gathering limitations are in effect, and that the appeal is therefore moot. 1


1
  Plaintiffs DiMartile and Crawford married while the preliminary injunction in this case was still in effect
before the state was granted a stay pending appeal. The parties do not dispute that the completion of their
wedding has therefore mooted their claims. Defendants-Appellants assert that the claims of Plaintiff
Shamenda, an ordained Wesleyan minister and wedding officiant, are not at issue in this appeal, and
Defendants-Appellees do not challenge that assertion. Below, Defendants questioned Shamenda’s
standing, and it is unclear from the complaint whether he was expected to have any involvement in the
planned weddings of the two plaintiff couples. Moreover, his claims were based on the Free Exercise
Clause of the First Amendment, which was not the basis of the preliminary injunction challenged on this
appeal. Plaintiffs-Appellees do not argue that Shamenda’s claims have any bearing on the mootness
question before this Court, or on any other issue raised by either side in this appeal.


                                                     2
We agree.      “A case becomes moot — and therefore no longer a ‘Case’ or ‘Controversy’ for

purposes of Article III [of the Constitution] — ‘when the issues presented are no longer “live” or

the parties lack a legally cognizable interest in the outcome.’”   Already, LLC v. Nike, Inc., 568

U.S. 85, 91 (2013) (quoting Murphy v. Hunt, 455 U.S. 478, 481 (1982)). To be sure, “the general

rule [is] that voluntary cessation of a challenged practice rarely moots a federal case.” City News

& Novelty, Inc. v. City of Waukesha, 531 U.S. 278, 284 n.1 (2001). For instance, defendants

claiming to have mooted cases by ceasing challenged conduct bear “[t]he heavy burden” of making

“it absolutely clear that the allegedly wrongful behavior could not reasonably be expected to

recur.”    Friends of the Earth, Inc. v. Laidlaw Env. Servs. (TOC), Inc., 528 U.S. 167, 189 (2000)

(internal quotation marks omitted) (quoting United States v. Concentrated Phosphate Export

Assn., 393 U.S. 199, 203 (1968)).

          However, the Supreme Court has concluded that Plaintiffs-Appellees, even if they cannot

satisfy a court that the conduct animating their lawsuit is not reasonably likely to recur, may

successfully moot a case if they have changed course and if there is no judgment below, adverse

to their opponent, that would remain in effect were the case mooted.    See City News, 531 U.S. at

283–84, 284 n.1; see also City of Erie v. Pap’s A.M., 529 U.S. 277 (2000). Here, a determination

of mootness would not saddle New York with the consequences of an unfavorable district-court

decision because federal appeals courts’ “established practice” upon finding a case moot “is to

reverse or vacate the judgment below and remand with a direction to dismiss,” United States v.

Munsingwear, 340 U.S. 36, 39 & n.2 (1950), so as to “prevent the appellee from insulating a

favorable decision from appellate review,” Russman v. Bd. of Educ. of Enlarged City Sch. Dist. of

City of Watervliet, 260 F.3d 114, 122 (2d Cir. 2001); see also Pap’s, 529 U.S. at 288–89.   Because

Durolek and Giglia no longer intend to hold a wedding while New York’s COVID-19 gathering


                                                 3
restrictions are in effect (and the wedding of DiMartile and Crawford has already taken place), and

because a mootness finding will not burden the state with an unreviewable adverse judgment, this

appeal and the underlying claims of DiMartile, Crawford, Durolek and Giglia are moot.                       If

Durolek and Giglia’s intentions change, they may initiate a new action. 2

        We DISMISS the appeal as moot, VACATE the preliminary injunction, and REMAND

to the district court with instructions to dismiss the claims of DiMartile, Crawford, Durolek and

Giglia as moot.

                                                           FOR THE COURT:
                                                           Catherine O’Hagan Wolfe, Clerk




2
  As no party to the appeal addresses Shamenda’s claims, those claims remain pending before the district
court. We leave it to the district court in the first instance to address those claims, including any issue as
to whether they present a case or controversy within the meaning of Article III of the United States
Constitution.


                                                      4